Citation Nr: 0519765	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  96-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the RO, 
which denied the veteran's petition to reopen a claim of 
entitlement to service connection for a nervous disorder, and 
from a January 1996 rating decision, which denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder. The veteran timely perfected appeals on both 
issues.

The original claim of entitlement to service connection for a 
nervous condition (recently diagnosed as schizophrenia) was 
denied by the RO in a December 1974 unappealed rating 
decision.

This case was previously before the Board and in July 2003 it 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  In a rating decision dated in October 1988, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his previously denied 
claim for entitlement to service connection for 
schizophrenia.  Following notification of this adverse 
determination, the veteran did not perfect an appeal.

2.  The additional evidence received since the October 1988 
rating decision does not bear directly and substantially upon 
the specific matter of whether the veteran's current 
psychiatric disability is attributable to service and when 
considered alone or together with all the evidence both old 
and new is not so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for schizophrenia.  

3.  There is no credible supporting evidence indicating that 
the veteran engaged in combat with the enemy at any time 
during service, and there is also no credible evidence of a 
confirmed stressor to support a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The evidence received since the October 1988 rating 
decision that denied the veteran's attempt to reopen his 
claim for service connection for schizophrenia is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b).

Under Section 701 of  the Veterans Benefits Act of 2003 VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the November 1994 and January 1996 rating decisions, a 
January 1996 statement of the case, and supplemental 
statements of the case dated in August 1997, August 2001, 
June 2003, July 2004 and May 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, VA has informed the veteran of the information and 
evidence needed from him to substantiate his claims, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the August 2004 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Therein the veteran was notified that 
he needed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

While the notice provided post dated the adverse rating 
decision the veteran has not been prejudiced by this defect.  
In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is harmless error.  VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

FACTUAL BACKGROUND

A July 1966 medical examination for service entrance and a 
March 1969 medical examination for release from active duty 
reflect that the veteran had no psychiatric abnormality on 
clinical evaluation.  Chronological service medical records 
compiled during the veteran's military service are similarly 
negative for any suggestion of a psychiatric disorder. 

In a letter dated in November 1974, a private physician, Dr. 
R. O., reported that the veteran has been his patient since 
August 1974.  He stated that the veteran complained of being 
a victim of an unknown group with ties to his military 
superiors in Vietnam.  This group purportedly disrupted his 
life since service.  Following examination Dr. O. stated that 
the veteran suffered from a well-developed case of paranoid 
schizophrenia and had been disabled for several years.

VA outpatient treatment records dated in May 1988 shows that 
the veteran presented with a report of "fantasies" in which 
he believes people are out to get him.  The veteran admitted 
to dreams and occasional flashbacks with strong feelings of 
fear at times.  He was referred to the Mental Health clinic, 
where it was noted that the veteran occasionally used 
marijuana and had previously taken LSD.  A mental status 
examination led to diagnoses of rule out schizophrenic 
disorder, and rule out PTSD were the diagnoses.

In October 1988, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim for a 
psychiatric condition.  The veteran did not perfect an 
appeal.

Evidence associated with the claims file since the October 
1988 rating decision consists of VA treatment records, a 
report of a VA examination afforded the veteran in July 1995, 
service personnel records, a transcript of the veteran's 
testimony at a hearing in January 1997, a report of stressor, 
a statement from a friend, an extract from an Operational 
Report submitted by the veteran's service department, and 
records used by the Social Security Administration (SSA) in 
awarding the veteran disability benefits.

VA outpatient treatment records dated from March to September 
1994 show evaluation and treatment provided to the veteran 
for psychiatric difficulties.  It was noted that the veteran 
had not had any medical care since 1984 and was currently 
seeking help for his mental conflicts.  He was noted to have 
thoughts that were circumstantial and tangential at times as 
well as, bizarre explanations of thought intrusions.  Rule 
out PTSD, rule out personality disorder, and rule out 
psychosis were the diagnoses rendered in May 1994.  The 
veteran was prescribed several antipsychotic medications.  

In a statement dated in May 1994, a VA physician certified to 
the Department of Education Student Loan Program that the 
veteran had a present medical condition, identified as PTSD 
that rendered him at present unable to work.

On a VA PTSD examination in July 1995, the veteran reported 
that he served in Vietnam for twelve months and, although not 
in combat, was fired upon by a Vietnamese sniper in Pleiku.  
He said that he was not injured, but that he subsequently 
suffered from a severe emotional reaction and continues to 
experience emotional distress.  The veteran said that he 
abused alcohol and drugs in service and continued this 
practice after discharge.  He stated that he used 
psychedelics, marijuana, and LSD.  He said that he believes 
that he is a target of a conspiracy against him and that he 
has periods of anxiety bordering on panic with strong 
feelings of depression.  Following a mental status 
examination active chronic undifferentiated type 
schizophrenia was diagnosed.  The examiner further opined 
that the specific criteria required for PTSD were not met.

The veteran's service personal records showed that the 
veteran served in Vietnam between March 1968 and March 1969 
as a postal clerk.

In a statement in support of the claim for PTSD, the veteran 
stated that in August 1968 or later he was in the town of 
Pleiku with a buddy he identified as Jim Gizzo.  He said that 
while there he heard a few shots ring out and shortly 
thereafter a small group of GIs came running down the streets 
followed by all kinds of gunfire.  He said that he and his 
buddy ran into a narrow alleyway full of young children and 
came under fire from a "Vietnamese gentleman" with a M-16 
rifle.  He said that he and his buddy survived the incident 
by playing dead.  He expressed concern that bullets would 
strafe his body and that "his life flashed by."  He stated 
that no further bullets were fired and that he eventually was 
picked up by a military vehicle and returned to Camp Schmidt, 
where he was based.

Testimony elicited from the veteran at his hearing in January 
1997 included his report of an incident in Pleiku Vietnam 
between late 1968 and early 1969 when he encountered a 
Vietnamese soldier in an alleyway firing a weapon in his 
direction.  The appellant said that he and others avoided 
being struck by bullets by "playing dead." He said that 
immediately following service he joined the counterculture 
and he and his friends "lived like a hippies."  He said 
that he is currently being treated for schizophrenia.

VA outpatient treatment records compiled between March 1994 
and June 1997 show evaluation and treatment provided to the 
veteran for his psychiatric disability, diagnosed in 1996 as 
paranoid type schizophrenia, and in June 1997 as a chronic 
schizoaffective disorder.
  
In a statement dated in March 1999, a friend of the veteran, 
a registered nurse, reported that he and the veteran went to 
grammar school and high school together.  He stated that when 
the veteran returned from Vietnam, he was clearly a troubled 
individual with speech often pressured, self-centered, and 
bizarre.  He noted that the veteran went through a long 
period of self-medication and Eastern disciplines in an 
attempt to purge himself of his demons.  He said that it was 
quite clear to him that the veteran's experiences in Vietnam 
profoundly changed him for the worse.  He noted that as a 
registered nurse, he specialized in psychiatric nursing for 
about two years and knows that the veteran's disorder dates 
back to his return from Vietnam.

In a letter dated in October 2000, the U.S. Armed Services 
Center for Research of Unit Records stated that extracts from 
the Operational Report - Lessons Learned submitted by the 
higher headquarters of the veteran's Army postal unit in 
Vietnam documents an attack in the area of Camp Schmidt (the 
veteran's base) in February 1969.  They further stated that 
the U.S. Army Crimes Record Center found no information 
concerning the veteran's report of a stressor related to the 
incident described by the veteran in which a Vietnamese 
soldier shot at him and others.   The extracts reveal that no 
report of the incident described by the veteran.  A summary 
of significant enemy attacks and contacts did note that in 
February 1969 Camp Schmidt received six rounds of unknown 
size mortar fire outside the perimeter between Camp Schmidt 
and Camp Wilson.  There reportedly were negative friendly or 
enemy casualties or damage report.  In early March 1969 Camp 
Schmidt received one 122 mm rocket approximately 20 meters 
inside the perimeter in the vicinity of the main gate.  Three 
other rounds landed outside the perimeter.  An alert was 
executed with no friendly casualties or damages reported.  
Later that month Camp Schmidt received two 122 mm rockets 
inside the parameter.  There were no casualties' reported and 
slight damage to the Chapel.

VA outpatient treatment records dated in 2001 show that the 
veteran was evaluated and treated for psychiatric 
difficulties.  A schizoaffective disorder, paranoid type 
schizophrenia, a dysthymic disorder, alcohol abuse, and rule 
out sociopathic personality disorder were diagnosed during 
this period.

Records received in October from the SSA include an April 
2000 mental health intake report by clinicians at the 
Association for Advancement of Mental Health.  This report 
records that the veteran reported anxiety related to an 
impending eviction from his home as his presenting problem.  
The veteran was observed to have difficulty with thought 
processes during intake.  Following a mental status 
examination a schizoaffective disorder, undifferentiated 
schizophrenia, and PTSD were the Axis I diagnoses.  

Analysis

New and material evidence

In this case, as noted above, the original claim for service 
connection for a nervous condition was denied by an 
unappealed RO rating action dated in December 1974.  A 
subsequent rating decision by the RO in October 1988 found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
nervous condition.  The veteran thereafter failed to perfect 
his appeal.  The October 1988 decision is therefore final.  
38 C.F.R. §§ 20.201, 20.202 (2004).

Under the appropriate law and regulations, prior 
determinations denying entitlement to service connection for 
a nervous condition are final.  Consequently, the veteran's 
claim as to service connection for a nervous condition, 
exclusive of PTSD, may not be reopened absent the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108(a).  
New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further the Board is required to give consideration to all 
the evidence received since the last disallowance of this 
claim on any basis, in and this case, the RO decision in 
October 1988.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, when schizophrenia becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
 
The Board has reviewed the evidence submitted since the 
October 1988 rating decision and finds that some of this 
evidence is arguably new as it provides a more recent picture 
of the veteran's psychiatric conditions and their progression 
over time.  This additional evidence, however, is not 
material.  The evidence does not tend to show that the 
veteran has a psychiatric disorder that is in any way 
attributable to service.

The matter under consideration is whether the veteran's 
psychiatric disorders are attributable to service on either a 
direct or presumptive basis.  The medical evidence submitted 
by the veteran in connection with the current attempt to 
reopen the previously denied claim addresses the veteran's 
psychiatric conditions only in the context of current 
evaluation and treatment. As such, the record does not 
contain any evidence demonstrating service incurrence of a 
psychiatric disorder.     

The veteran has submitted a lay statement, which appears to 
assert that the veteran's psychiatric conditions stem from 
his period of active duty.  However, lay assertions in this 
matter are not competent evidence of medical causation or 
etiology of a current disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992)).  Thus, they are insufficient 
to reopen a previously denied claim.

The veteran's testimony at his personal hearing in January 
1997 is essentially to the effect that he has a current 
psychiatric disorder related to service.  The veteran's 
hypothesizing as to the etiology of his psychiatric disorder, 
however, particularly if not supported by medical authority 
is of no probative value.  Thus while to some extent new, the 
testimony is not material.  Lay assertions of medical 
causation do not serve as a predicate to reopen a claim under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Neither does the Board consider the veteran's service 
personal records or the operational reports received from the 
veteran's service department as new and material evidence.  
These records contain no indication of any medical condition 
attributable to the veteran, let alone a psychiatric disorder 
related to service.

In sum, the evidence received since October 1988 fails to 
show that the veteran has a psychiatric condition, which is 
attributable to service by way of direct onset therein or on 
a presumptive basis.  As there is no additional evidence that 
is both new and material within the meaning of 38 C.F.R. 
§ 3.156(a), the claim of entitlement to service connection 
for schizophrenia is not reopened.  The appeal is denied. 

Service connection for PTSD.


In addition to the previously discussed laws governing 
service connection, the law provides that to service connect 
PTSD there must be:  (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) medical evidence establishing a link between the 
current symptoms and a stressor in service; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay statement, alone, 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran is not shown to have received any awards or 
decorations for valor, combat experience or combat injuries, 
or to have any other evidence suggesting that he had actually 
engaged in combat.  His DD Form 214s reveal no certificate or 
award denoting participation in combat.  His military 
occupational specialty while stationed in Vietnam (Postal 
Clerk) does not suggest combat service.  See VAOPGCPREC 12-
99; 65 Fed.Reg. 6257 (2000); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991), affirmed on reconsideration, 
1 Vet. App. 406 (1991).  His mere presence in Vietnam is not 
sufficient, in and of itself, to conclude that he had combat, 
per se.  While it is not an absolute requirement that he 
necessarily have been in actual physical proximity to any 
incident alleged, or have had first hand experience in them, 
or even personal participation, there still needs to be 
objective (i.e., independent) evidence of a stressful event 
that is sufficient to imply his personal exposure to the 
incidents alleged.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  In 
this case, there simply is no such supporting evidence.  So 
as a consequence, the Board finds that the evidence does not 
support a finding that the veteran was engaged in combat.  
Significantly, the veteran has not contended otherwise.

Where, as here, a veteran did not engage in combat with the 
enemy or the stressor is not related to combat, his lay 
statements, alone, will not be enough to establish the 
occurrence of the alleged stressors.  Instead, the record 
must contain other corroborating evidence.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); West v. Brown, 7 Vet. App. 
70 (1994).  Thus, it is necessary to determine whether there 
is sufficient independent corroboration of the claimed 
stressors in this case.  

In April 2000, a private psychiatric nurse diagnosed PTSD 
following a psychiatric intake evaluation.  The Board does 
not dispute this.  However, this diagnosis has not been 
rendered by any of the private or VA physician who have 
examined and evaluated the veteran since service and is, 
thus, not unequivocal.        

A diagnosis of PTSD under DSM-IV, as pointed out by the VA 
examiner in July 1995 requires specific criteria to be met.  
This criteria, includes a requirement that there be exposure 
to a traumatic event.  Service connection for PTSD, as noted 
above, requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (Fourth 
edition), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) 

Here, it is not shown that the diagnosis of PTSD rendered by 
the private nurse who evaluated the veteran in April 2000 was 
predicated on any report of a verified stressor in service 
provided by the veteran.  A careful review of the intake 
evaluation shows that the only pertinent reference noted 
therein is that, during such service, the veteran served in 
Vietnam.

The veteran, nevertheless, has cited one specific incident in 
service as a potential stressor to cause his PTSD.  He has 
consistently stated that he was shot at in an alleyway by a 
Vietnamese national while trying to flee from distant sounds 
of gunshots in the streets of Pleiku. 
Here the veteran does not have a diagnosis of PTSD based upon 
verified stressors. In this regard, the Board notes that the 
veteran has been found to have PTSD, yet there was no in-
service stressor reported, and the assessment appears to have 
been based solely upon the veteran's service in Vietnam.  For 
VA purposes, a verified in service stressor is needed in this 
claim. Although VA has attempted to assist the veteran in 
verifying his alleged stressor, it has not been able to do 
so. 

In the absence of any verified stressor, the veteran fails to 
satisfy a critical element of a claim for PTSD. See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 137.

The veteran has indicated his belief that he was definitely 
in a stressful situation in the service. The issue in this 
case ultimately rests upon verified stressors and 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and whether it is based upon a 
verified stressor. Corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau, 9 Vet. App. at 396. In the absence of proof that 
he was in combat, his lay statements alone cannot be 
sufficient proof of a stressor. 38 U.S.C.A. § 1154(b). 

Here, the veteran's personal account of his stressful 
experience in service is not independently supported.  As 
such, the Board finds that there is no credible supporting 
evidence that his alleged in-service stressor occurred.  

As for the medical evidence of record containing a diagnosis 
of PTSD, the Board has a duty (indeed a special 
responsibility as an adjudicative body) to assess the 
credibility and weight to be given this evidence.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  The Board finds that the 
medical evidence favoring the claim, i.e. the diagnosis of 
PTSD by a private nurse in April 2000, was based primarily, 
if not entirely, on his reported of service in Vietnam.  
Inasmuch as service in Vietnam, per se, is not a stressor, 
the diagnosis of PTSD rendered in April 2000 is insufficient 
to grant this appeal.

The July 1995 VA examiner who considered the report of his 
in-service stressor concluded that the veteran does not meet 
the DSM-IV criteria for PTSD.  This opinion is consistent 
with the evidence in its entirety and was based upon a 
comprehensive examination of the veteran.   

Upon careful consideration of the evidence in this case, the 
Board finds that the opinion of the examiner who performed 
the July 1995 examination and the medical evidence in its 
entirety is persuasive.  The medical evidence overwhelmingly 
shows that the veteran suffers from psychiatric disability 
other than PTSD.  In contrast, the diagnosis of PTSD rendered 
in April 2000 by a private nurse does not refer to the 
information relied upon in forming this diagnosis and no 
clinical foundation for the diagnosis was given.  With regard 
to medical evidence, a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute difference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  The Court has held, for 
example, that a post service reference to injury sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).

In short, the Board concludes that greater weight is to be 
accorded the record on appeal, to include the medical 
evidence in its entirety, which fails to independently 
confirm a stressful event upon which to base a diagnosis of 
PTSD.

In sum the Board finds that the diagnosis of PTSD by the 
veteran's examining nurse in April 2000 need not be accepted 
by the Board as a basis for granting service connection for 
PTSD.  The evidence shows that the veteran did not serve in 
combat, and his claimed stressor is not corroborated by 
credible supporting evidence.  In addition, because his 
claimed stressor is not corroborated, a substantiated 
diagnosis of PTSD has not been established.  The Board 
further finds that the July 1995 VA examination is more 
persuasive for the reasons noted previously.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.

The appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


New and material evidence not having been submitted the claim 
of entitlement to service connection for schizophrenia is not 
reopened.

Service connection for PTSD is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


